                                                        THE HONORABLE MARY JO HESTON
                                                               Hearing Date: September 9, 2021
     Dorothy A. Bartholomew                                            Hearing Time: 9:00 a.m.
     WSBA No. 20887                                                  Hearing Location: Tacoma
     DOROTHY BARTHOLOMEW, PLLC                                Response Date: September 7, 2021
     5310 12th St E, Ste C
     Fife, WA 98424
     (253) 922-2016
 1
     FAX: (253) 922-2053
 2
 3
 4
                           IN THE UNITED STATES BANKRUPTCY COURT
 5                             WESTERN DISTRICT OF WASHINGTON
 6
 7
 8    In re:                                       CHAPTER 7
 9                                                 No. 21-40336
10    DEAN WILLIAM WALTON &
11    KELSEY LEA WALTON,                           NOTICE OF HEARING AND MOTION FOR
                                                   AN ORDER CONVERTING CHAPTER 7
12
                                                   CASE TO CHAPTER 13
13
14
15                         Debtors.
16
17             PLEASE NOTE that the Debtors' Motion for an Order Revoking Chapter 7 Discharge
18   and Converting Chapter Case to Chapter 13 IS SET FOR HEARING as follows:
19
           JUDGE:       MARY JO HESTON                 TIME:      9:00 A.M.
20
21         PLACE:       1717 PACIFIC AVENUE            DATE:      SEPTEMBER 9, 2021
                        COURTROOM H
22
23             IF YOU OPPOSE the Motion, you must file your written response with the Clerk of the
24
25   Court, serve two copies on the Judge’s Chambers, and deliver copies to the undersigned and to
26   the Debtors not later than the Response Date, which is September 7, 2021.
27
28
     MOTION TO CONVERT FROM
     CHAPTER 7 TO CHAPTER 13
     page 1 of 3




      Case 21-40336-MJH           Doc 24    Filed 08/02/21     Ent. 08/02/21 13:39:20   Pg. 1 of 3
                                                         THE HONORABLE MARY JO HESTON
                                                                Hearing Date: September 9, 2021
     Dorothy A. Bartholomew                                             Hearing Time: 9:00 a.m.
     WSBA No. 20887                                                   Hearing Location: Tacoma
     DOROTHY BARTHOLOMEW, PLLC                                 Response Date: September 7, 2021
     5310 12th St E, Ste C
     Fife, WA 98424
     (253) 922-2016
 1
     FAX: (253) 922-2053
 2
 3
 4
 5
 6          IF NO RESPONSE IS FILED WITHIN THE TIME ALLOWED, the Court may in its
 7
     discretion grant the Motion prior to the hearing without further notice and strike the hearing.
 8
 9                                               MOTION
10
             Section 706(a) of the Bankruptcy Code provides that “a debtor may convert a case from
11
12   chapter 7 to chapter 13 at any time, provided that the case had not previously been converted to
13
     chapter 7. “The intent of Congress was to give the debtor an "absolute right" to convert. In re
14
15   Estrada, 224 B.R. 132, 136 (Bankr. S.D. Cal. 1998) (Citing, In re Street, 55 B.R. 763, 765 (9th
16
     Cir. BAP 1985)). Additionally, this section is based on the policy that debtors should be given
17
18   the opportunity to repay their debts rather than go through a complete liquidation. Estrada, 224
19
20   B.R. at 136, (citing, In re J.B. Lovell Corp., 876 F.2d 96, 97 (11th Cir. 1989)).
21
22
23
24
25
26
27
28
     MOTION TO CONVERT FROM
     CHAPTER 7 TO CHAPTER 13
     page 2 of 3




      Case 21-40336-MJH          Doc 24     Filed 08/02/21     Ent. 08/02/21 13:39:20       Pg. 2 of 3
                                                        THE HONORABLE MARY JO HESTON
                                                               Hearing Date: September 9, 2021
     Dorothy A. Bartholomew                                            Hearing Time: 9:00 a.m.
     WSBA No. 20887                                                  Hearing Location: Tacoma
     DOROTHY BARTHOLOMEW, PLLC                                Response Date: September 7, 2021
     5310 12th St E, Ste C
     Fife, WA 98424
     (253) 922-2016
 1
     FAX: (253) 922-2053
 2
 3
 4
 5
 6          The debtors desire to convert their Chapter 7 case to a case under chapter 13, the case has
 7
     not previously been converted under §1307, and the debtors are qualified to be debtors in a
 8
 9   Chapter 13.
10
11
12          DATED: August 2, 2021                         /s/Dorothy A. Bartholomew
13                                                       Dorothy A. Bartholomew
14                                                       WSBA #20887
15                                                       DOROTHY BARTHOLOMEW, PLLC
                                                         5310 12th Street East, Suite C
16
                                                         Fife, Washington 98424
17                                                       Phone: (253) 922-2016
18                                                       Attorney for the Debtors
19
20
21
22
23
24
25
26
27
28
     MOTION TO CONVERT FROM
     CHAPTER 7 TO CHAPTER 13
     page 3 of 3




      Case 21-40336-MJH         Doc 24     Filed 08/02/21     Ent. 08/02/21 13:39:20      Pg. 3 of 3
